      Case 1:19-cv-00528-SKO Document 20 Filed 11/19/20 Page 1 of 4


 1   Young Cho
     Attorney at Law: 189870
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Maria Del Rosario Gervacio De Martinez
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12
13   MARIA DEL ROSARIO GERVACIO )              Case No.: 1:19-cv-00528-SKO
     DE MARTINEZ,                     )
14                                    )        STIPULATION AND ORDER FOR
               Plaintiff,             )        THE AWARD AND PAYMENT OF
15                                    )        ATTORNEY FEES AND EXPENSES
         vs.                          )        PURSUANT TO THE EQUAL
16                                    )        ACCESS TO JUSTICE ACT, 28 U.S.C.
     ANDREW SAUL,                     )        § 2412(d) AND COSTS PURSUANT
17   Commissioner of Social Security, )        TO 28 U.S.C. § 1920
                                      )
18             Defendant.             )        (Doc. 19)
                                      )
19
20         TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE
21   OF THE DISTRICT COURT:
22         IT IS HEREBY STIPULATED, by and between the parties through their
23   undersigned counsel, subject to the approval of the Court, that Maria Del Rosario
24   Gervacio De Martinez be awarded attorney fees in the amount of three thousand
25   eight hundred dollars ($3,800.00) under the Equal Access to Justice Act (EAJA),
26   28 U.S.C. § 2412(d), and costs in the amount of zero dollars ($0.00) under 28
27
                                             -1-
28
         Case 1:19-cv-00528-SKO Document 20 Filed 11/19/20 Page 2 of 4


 1   U.S.C. § 1920. This amount represents compensation for all legal services
 2   rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 3   accordance with 28 U.S.C. §§ 1920; 2412(d).
 4           After the Court issues an order for EAJA fees to Gervacio De Martinez, the
 5   government will consider the matter of Gervacio De Martinez's assignment of
 6   EAJA fees to Young Cho. The retainer agreement containing the assignment is
 7   attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 8   the ability to honor the assignment will depend on whether the fees are subject to
 9   any offset allowed under the United States Department of the Treasury's Offset
10   Program. After the order for EAJA fees is entered, the government will determine
11   whether they are subject to any offset.
12           Fees shall be made payable to Gervacio De Martinez, but if the Department
13   of the Treasury determines that Gervacio De Martinez does not owe a federal debt,
14   then the government shall cause the payment of fees, expenses and costs to be
15   made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
16   executed by Gervacio De Martinez.1 Any payments made shall be delivered to
17   Young Cho.
18           This stipulation constitutes a compromise settlement of Gervacio De
19   Martinez's request for EAJA attorney fees, and does not constitute an admission of
20   liability on the part of Defendant under the EAJA or otherwise. Payment of the
21   agreed amount shall constitute a complete release from, and bar to, any and all
22   claims that Gervacio De Martinez and/or Young Cho including Law Offices of
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
      Case 1:19-cv-00528-SKO Document 20 Filed 11/19/20 Page 3 of 4


 1   Lawrence D. Rohlfing may have relating to EAJA attorney fees in connection with
 2   this action.
 3          This award is without prejudice to the rights of Young Cho and/or the Law
 4   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 5   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 6   DATE: November 17, 2020         Respectfully submitted,
 7                            LAW OFFICES OF LAWRENCE D. ROHLFING
 8                                        /s/ Young Cho
                          BY: __________________
 9                           Young Cho
                             Attorney for plaintiff
10                           MARIA DEL ROSARIO GERVACIO DE MARTINEZ
11
12   DATE: November 17, 2020         McGREGOR W. SCOTT
                                     United States Attorney
13
14
                                           /s/ Daniel P. Talbert
15
                                     DANIEL P. TALBERT
16                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
17                                   ANDREW SAUL, Commissioner of Social
                                     Security (Per e-mail authorization from Oscar
18                                   Gonzalez)
19
20
21                                        ORDER
22          Based upon the parties’ above “Stipulation for the Award and Payment of
23   Attorney’s Fees Under the Equal Access to Justice Act (EAJA) (28 U.S.C.

24   §2412(d)) and Costs Pursuant to 28 U.S.C. § 1920” (the “Stipulation”) (Doc. 19),

25   IT IS ORDERED that attorney’s fees in the amount THREE THOUSAND EIGHT
     HUNDRED DOLLARS ($3,800.00) under the Equal Access to Justice Act
26
27
                                             -3-
28
      Case 1:19-cv-00528-SKO Document 20 Filed 11/19/20 Page 4 of 4


 1   (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of ZERO DOLLARS
 2   ($0.00) under 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 3
 4   IT IS SO ORDERED.
 5
     Dated:   November 18, 2020                         /s/   Sheila K. Oberto       .
 6                                             UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -4-
28
